DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 12/28/2020, Applicant, on 03/31/2021, amended claims. Claims 1-20 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.

Response to Arguments - 35 USC § 112

Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered and are persuasive.
The 112 Rejection is overcome and therefore withdrawn.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claims are not directed towards Mental Processes nor Certain Methods of Organizing Human Activity in Step 2A- Prong One. The Applicant points to the limitations reciting “generating a model…” and “leveraging the relationship of the generated model…” as examples of limitations that do not fall under the aforementioned categories. The Applicant further points to the October 2019 guidance specifically the McRO, Inc. v Bandai case.
The Examiner respectfully disagrees. The abstract idea of determining crop seeding recommendations is a concept capable of being performed in the human mind. Further, the Examiner notes that generating a model as well as leveraging the model are both concepts capable of being performed in the human mind (i.e. pencil and paper). The Examiner further notes that the fact patterns of the McRO case do no match that of the present application. McRO is directed towards automatic lip synchronization and facial expression animation and is further directed to an improvement in computer-related technology. The present claims recite methods for determining crop recommendations and do not further recite any such improvement to the technology as a whole.

The Examiner finds the argument unpersuasive. While the solution is data driven, rather driven by experience and judgement, the process is still capable of being performed within the human mind (i.e. pen and paper). The Examiner notes that creating a model is a mathematical process that is capable of being performed by a human through the use of pen and paper. Applying the model to generate values is a process further capable of being performed in the human mind.
The Applicant further contends that the cited art relies on models to achieve the intended results and that attempting to execute using pen and paper would require ingestion of significant amounts of data.
The Examiner finds the arguments unpersuasive. The use of a general purpose computer to implement the abstract idea would benefit the speed at which the abstract idea is able to be implemented (See MPEP 2106.05(f)). However, the abstract idea itself is still a process capable of being performed in the human mind. 
The Applicant submits that the claims do not fall under Certain Methods of Organizing Human Activity. 
The Examiner finds the argument persuasive. The claims as amended do not qualify as organizing human activity, however, the claims are still capable of being performed in the human mind. 

The Examiner respectfully disagrees. The claims as amended recite an improvement to the abstract idea itself and do not constitute an improvement to the technology as a whole. The Examiner again notes use of a general purpose computer to implement the abstract idea would benefit the speed at which the abstract idea is able to be implemented (See MPEP 2106.05(f)).
The 101 Rejection is updated and maintained below.
Response to Arguments - 35 USC § 102 and 103
Applicant’s amendments have overcome the 102 rejection, but facilitate a new 103 rejection.
The arguments regarding the 102/103 Rejection are moot in view of the new 103 Rejection necessitated by the amended limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 16, and 18:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category, while Claims 16 and 18 are directed to articles of manufacture which is also a statutory category. The Examiner further notes See Specification, [0119]; A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves…).
Step 2A, Prong One – Claim 1 recites a series of steps for a determining crop seeding recommendations:
determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date; and
comprising: obtaining rainfall information relating to sensed rainfall for a geographic area within a time period, 
wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; 
obtaining temperature information relating to sensed ambient temperature for the geographic area within the time period; 
generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; and 
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space;
 determining a recommended seed planting amount for the geographical space, based on the weather information. As drafted, this is, under its broadest reasonable interpretation, within 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The Claims utilize the system of at least computer readable medium, processing unit, and a system. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 

[0123]		These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Regarding Claims 2 and 17, the claims further narrows the abstract idea by defining the information the systems use.
Claims 3 and 20, the claims further narrows the abstract idea by specifying the use of an algorithm to optimize crop yield.
Regarding Claims 4 and 19, the claims further narrows the abstract idea by specifying the use of geographic information.
Regarding Claims 5-11, the claim further narrows the abstract idea by specifying information regarding the data used.
Regarding Claim 12, the claim further narrows the abstract idea by specifying constraints regarding the model used for the calculations.
Regarding Claim 13, the claim further narrows the abstract idea by specifying further information regarding data. The claims also recite the additional element of machine learning. As written machine learning is “apply it” in Steps 2A/2B similar to the elements rejected in the independent claims.
Regarding Claims 14 and 15, the claim further narrows the abstract idea by specifying information the system uses for calculations.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (US 20200134485 A1) and in view of “Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events” D Perondi, et al.- … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi) and Gunzenhauser (US 20180292339 A1).
Regarding Claims 1, 16, and 18. Sood teaches: A method for determining crop seeding recommendation for a geographical space, the method comprising: determining weather information for the geographical space for a predetermined timeframe prior to a planned planting date comprising; and (See Sood, [0216]; In operation 1130, digital planting plan 1126 is dynamically re-evaluated based on current weather forecast data 1128. In an embodiment, stress risk data that indicate field readiness, such as field workability data, are updated after a static planting plan is created and prior to a scheduled planting date. For example, operation 1130 may re-evaluate field readiness on a daily basis or as needed as a planting date approaches, based on changes in a weather forecast for the next two weeks, 10 days, or 24 hours).
determining a recommended seed planting amount for the geographical space, based on the weather information. (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data. Embodiments of static planting plans generated by the disclosed technologies include assignments of relative maturities (RMs) to fields of an agricultural operation and further see Sood, [0230]; FIG. 14(a) shows an example plot of an RM distribution across a grower's entire agricultural operation, such that each portion of the pie chart represents a percentage of the total number of fields in the operation that are to be planted with a particular product RM. The pie chart of FIG. 14(a) is one type of output that may be produced by see Fig. 14(a); graph depicting amounts of each product (seed needed)). The Examiner notes that the system of Sood teaches the amount of product (i.e. seed product, Sood, [0051]) needed. 
While Sood teaches determining weather information and determining a seed planting amount, Sood does not specify the detail regarding the rainfall and temperature data for specific areas and spaces. However, Sood in view of Perondi does teach: obtaining rainfall information relating to sensed rainfall for a geographic area within a time period, Perondi, page 63 column 2:
                
    PNG
    media_image1.png
    132
    760
    media_image1.png
    Greyscale

Precipitation here is understood to include rainfall.
         
    PNG
    media_image2.png
    227
    775
    media_image2.png
    Greyscale

	The system provides context for a specific field (i.e. a specific geographic area).
wherein the geographic area includes a first portion and a second portion, the second portion includes the geographical space, (See Perondi, page 63 column 2: The temperature information above is for a geographic area (i.e. because they are identifying the closest weather information associated with a particular field.)
obtaining temperature information relating to sensed ambient temperature for the geographic area within the time period; (See Perondi, page 63 column 2: The temperature information above is for a geographic area (i.e. because they are identifying the closest weather information associated with a particular field.)
 generating a model based on the obtained rainfall information and temperature information, the model representing a relationship between rainfall and ambient temperature for at least the first portion of the geographic area; (See Perondi, page 63;

    PNG
    media_image3.png
    586
    754
    media_image3.png
    Greyscale
[AltContent: arrow]








The crop phenology model provides a relationship that characterizes the interaction of various variables and the crop’s growth phases (i.e. the timing of various phases in the growth of a plant from germination to full maturity – these phases have different requirements in terms of temperature and rainfall.  For example, it’s common knowledge to water seedlings or seeds to aid in germination, i.e. high moisture content with acceptable temperature levels causes a seed to sprout.  However, the same plant nearing harvest with the same amount of rain would incur 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated modeling features as taught by Perondi, because as taught by Perondi, [abstract]; “Crop simulation models have matured into powerful tools for identifying strategies in fully utilizing scarce natural resources under variable climate conditions.” The modeling system of Perondi allows for a more thorough planning phase with regards to planting and dealing with extreme weather.
While Sood/Perondi teach the aspects regarding rainfall, temperature, and modeling, neither further teaches absent data. However, Sood/Perondi in view of Gunzenhauser does teach: the rainfall information is for at least the first portion of the geographic area and rainfall information for the geographic space is at least partially absent; (See Gunzenhauser, [0034]; The term “interpolation” as used herein means the estimation of surface values at unsampled points based on known surface values of surrounding points.). The Examiner notes that the missing values as described above would be absent values.
leveraging the relationship of the generated model to use the temperature information for the geographic space as a proxy for the absent rainfall information of the geographic space; (See Gunzenhauser, [0034]; The term “interpolation” as used herein means the estimation of surface values at unsampled points based on known surface values of surrounding points. Interpolation can be used to estimate elevation, rainfall, temperature, chemical dispersion, or other spatially-based phenomena. Interpolation is commonly a raster operation. There are several well-known interpolation techniques, including natural neighbor, inverse distance weighting, spline, and kriging).
(See Gunzenhauser, [0021]; FIG. 7E shows the clustered polygons based on the soil texture and topographical attributes, with estimated elevation displayed in the background to highlight correlation between the two outputs. FIG. 7F shows the clustered polygons based on the soil texture and topographical attributes, with estimated slope displayed in the background to highlight correlation between the two outputs. FIG. 7G shows the attributes at each of the depths for each polygon, which data is used for crop modeling).
Further regarding Claim 16, the claim recites a computer readable medium and a system. Soof further teaches these limitations: (See Sood, [0125]; Computer system 400 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic which in combination with the computer system causes or programs computer system 400 to be a special-purpose machine. According to one embodiment, the techniques herein are performed by computer system 400 in response to processor 404 executing one or more sequences of one or more instructions contained in main memory 406. Such instructions may be read into main memory 406 from another storage medium, such as storage device 410.).
Regarding Claims 2 and 17. Sood further teaches: wherein the weather information comprises: a weather forecast for the planned planting date; a weather forecast for a predetermined number of days preceding the planned planting date; See Sood, [0216]; In operation 1130, digital planting plan 1126 is dynamically re-evaluated based on current weather 
rainfall information relating to sensed rainfall for a geographic area within the predetermined timeframe prior to the planned planting date; and (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data and further see Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries,…. (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset) and further see Sood, [0095]; In an embodiment, external data server computer 108 stores external data 110, including soil data representing soil composition for the one or more fields and weather data representing temperature and precipitation on the one or more fields. The weather data may include past and present weather data as well as forecasts for future weather data. In an embodiment, external data server computer 108 comprises a plurality of servers hosted by different entities).
temperature information relating to sensed ambient temperature for the geographic area within the predetermined timeframe prior to the planned planting date. (See Sood, [0053]; In an embodiment, the disclosed technologies are used to generate a static planting plan based on data collected prior to initiation of planting, for example, historical field, crop, and weather data and further see Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries,…. (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)).
Regarding Claim 4 and 19. Sood further teaches: further comprising generating a crop seeding distribution for a geographical area, based on the recommended seed planting amount, wherein the crop seeding distribution describes a target seed planting amount for a plurality of different locations in the geographical area. (See Sood, [0231]; FIG. 14(b) shows an example field map that includes the RM distribution of FIG. 14(a) overlaid on digital imagery of the corresponding fields in which the RMs are to be planted. The RM distribution overly is generated using an augmented reality technique, in an embodiment. A field map such as FIG. 14(b) is another type of output that may be produced by operation 1125 of FIG. 11(a). In an embodiment, a map such as FIG. 14(B) is sent to a field manager's mobile device and the field manager uses the map to determine which product RMs to load into a planter, for example and further see Sood, [0232]; FIG. 14(c), FIG. 14(d), and FIG. 14(e) show additional output that may refer to Sood, Fig. 14(a)-(e); for visual representation). The Examiner notes the system of Sood distributes the seeds based on the plan which includes the seeds broken down into portions as seen in Fig. 14(a) and then distributes them among fields as seen in Fig. 14(b).
Regarding Claim 5. Sood further teaches: wherein determining the recommended seed planting amount for the geographical space is further based on: location data relating to the geographical space; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land….)
economic data relating to one or more crop types; (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land…. (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue). The Examiner interprets the crop yield, price, and revenue as economic data relating crop types.
treatment data relating to the one or more crop types; and (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries…. (e) fertilizer data (for 
crop data relating to the one or more crop types. (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information), (c) soil data (for example, type, composition, pH, organic matter (OM), cation exchange capacity (CEC)).
Regarding Claim 6. The method of claim 5, wherein the location data comprises: 
soil data relating to the soil of the geographic space; (See Sood, 0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries... (c) soil data (for example, type, composition, pH, organic matter (OM)
irrigation status data relating to irrigation properties of the geographic space; and (See Sood, [0057]; (g) irrigation data (for example, application date, amount, source, method), (h) weather data (for example, precipitation, rainfall rate, predicted rainfall, water runoff rate region, temperature, wind, forecast, pressure, visibility, clouds, heat index, dew point, humidity, snow depth, air quality, sunrise, sunset)
geographic data relating to geographic properties of the geographic space. (See Sood, [0057]; Examples of field data 106 include (a) identification data (for example, acreage, field 
Regarding Claim 15. Sood in view of Perondi and Cong further teaches: wherein the geographical space is defined by a boundary of one or more fields. (See Sood, [0050]; In an embodiment, a planting plan is specific to a particular agricultural field of a particular grower. In some embodiments, the planting plan includes planting and/or harvesting specifications for multiple fields, or all of the fields, of a grower's agricultural operations and further see Sood, 0057]; Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land, such as a common land unit (CLU), lot and block number, a parcel number, geographic coordinates and boundaries...).
	Claim(s) 3, 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (20200134485) and in view of “Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events” D Perondi, et al.- … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi), Gunzenhauser et al. (US 20170316124 A1), and Perry et al. (US 20190050948 A1).
Regarding Claim 3 and 20. Sood further teaches: wherein determining a seed planting amount employs a [stochastic optimization algorithm] for identifying the seed planting amount, wherein the seed planting amount maximizes a crop yield. (See Sood, [0004]; Planting plans are often designed to maximize yield while ensuring that products are planted and harvested within a see Sood, [0208]; In an embodiment, predictive thresholds 1106 are incorporated into a tree-based learning process to classify field-product scenarios 1108. An example of such tree-based classification process is shown in FIG. 11(b) and described in more detail below. Examples of algorithms that can be used to implement the learning process include random forest and boosting algorithms and further see Sood, Fig. 11(a and b); the figures shows the process of creating planting plan scenarios using the algorithms). 
While Sood implies stochastic algorithms, Perry explicitly teaches the use stochastic algorithms (See Perry, [0142]; Accordingly, the Bayesian classifier can select a set of farming operations associated with a predicted crop production probability distribution that stochastically dominates the predicted crop production probability distributions associated with other possible sets of farming operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated stochastic algorithms as taught by Perry, because as taught by Perry, [0142]; “a crop prediction model can be a Bayesian classifier trained on geographic and agricultural data, including for instance, land characteristics, crop types planted, farming operations performed, and resulting crop productions. The resulting Bayesian classifier can identify a set of farming operations that optimizes a prediction crop production by 1) enumerating all possible combinations of farming operations and all possible outcomes, 2) determining the probability distribution of each outcome for each combination of farming operations (using a Bayesian model), 3) computing the expected utility for each outcome (e.g., a tradeoff of profit, risk, costs, and environmental impact), and 4) choosing the combination of 
Regarding Claim 7. Sood further teaches: wherein the economic data comprises: crop pricing data relating to a current price of the one or more crop types; (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information). 
While Sood teaches many of the data types used by the system, Sood does not specify future values. However, Perry does teach: crop future data relating to future pricing of the one or more crop types; and (See Perry, [0191]; the grower to provide, to the crop broker, all or a threshold amount of crop yield from a portion of land, for instance at a price determined by applying a crop prediction model that predicts expected crop prices based on current market conditions). 
refund data relating to refund availability for the one or more crop types. (See Perry, [0159]; Models that map the expected value (and/or confidence interval) of crop insurance payments to an amount of crop insurance purchased for one or more portions of land, determined based on one or more of: 1) historical insurance claim data, 2) historical and current crop prices (including futures contracts), 3) historical and forecasted yield, 4) historical soil texture and soil nutrients, and 5) historical and forecasted weather) and further see Perry, [0192]; the grower to purchase crop insurance to cover any shortfall in order to reduce the crop broker's risk, where the amount of coverage and/or cost of the insurance policy is determined by applying a crop prediction model that predicts expected crop risks and associated costs;). The Examiner notes the crop insurance information would provide the refund information. Further the Examiner points to (See Specification, [0038]; refund data relating to refund availability for the one or more crop types, including both rebates and insurance payouts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the financial data as taught by Perry, because as taught by Perry, [0185], “By providing insight into a predicted crop production, various entities (such as a grower, a crop broker, a crop recipient, technology manufacturer, services provider, and an agronomist) are better able to evaluate risks and benefits in view of an expected crop productivity, and can perform various actions in view of those risks and benefits.”
Regarding Claim 8. Sood further teaches: wherein the treatment data comprises: treatment substance data relating to pesticide, herbicide, fungicide and fertilizer requirements of the one or more crop types; (See Sood, [0057]; (d) planting data (for example, planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population), (e) fertilizer data (for example, nutrient type (Nitrogen, Phosphorous, Potassium), application type, application date, amount, source, method), (f) chemical application data (for example, pesticide, herbicide, fungicide, other substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, application date, amount, source, method),
 treatment pricing data relating to a current price of treatment substances for the one or more crop types; (See Perry, [0051]; Cost databases describing seed prices, commodity prices, prices of products or treatments…).
 and treatment future data relating to future pricing of treatment substances for the one or more crop types. (See Perry, [0112]; Further, as described below, the crop prediction system 125 can enable a grower to receive updated farming operations throughout the course of a 
Regarding Claim 9. Sood in view Perry, further teaches: wherein the crop data comprises: yield data relating to expected yields of the one or more crop types; (See Sood, [0057]; (b) harvest data (for example, crop type, crop variety, crop rotation, whether the crop is grown organically, harvest date, Actual Production History (APH), expected yield, yield, crop price, crop revenue, grain moisture, tillage practice, and previous growing season information),
 Perry further specifies: crop requirement data relating to planting or growth requirements of the one or more crop types; and (See Perry, [0097]; Interactions with or requirements of field treatments or field characteristics and other farming operations for an identified crop variant, the field treatments including irrigation, tillage, seed treatment, foliar treatment, floral treatment, soil treatment, soil type, soil pH, soil nutrient composition, previously planted crop types and varieties, microbial composition, microbial composition application rate, insecticide application, fungicide application, pesticide application, herbicide application, fertilizer application, and the like). The Examiner interprets the tilling and seed treatment requirements as planting requirements.
irrigation data relating to irrigation requirements of the one or more crop types. (See Perry, [0097]; Interactions with or requirements of field treatments or field characteristics and other farming operations for an identified crop variant, the field treatments including irrigation, …, and the like).
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al. (20200134485) in view of “Crop season planning tool: Adjusting sowing decisions to reduce the risk of extreme weather events” D Perondi, et al.- … Electronics in Agriculture, 2018 - Elsevier (hereinafter Perondi), Gunzenhauser et al. (US 20170316124 A1), and “The interdependence between rainfall and temperature: copula analyses” RG Cong,, et al.- The Scientific World Journal, 2012 - hindawi.com (hereinafter Cong)
Regarding Claim 10. Sood/Perondi/Gunzenhauser further teaches determining a temperature threshold for the geographical space based on the generated model, wherein the temperature threshold is for identifying a crop planting or production condition. (See Perondi, Page 65:
       
    PNG
    media_image5.png
    276
    758
    media_image5.png
    Greyscale

	These are temperature thresholds as claimed.
Perdondi’s relationship between rainfall and temperature is interpreted above to mean that rainfall and temperature are modelled as independent variables (i.e. the model defines the relationship between them as affecting crop production).  However in the sense that the relationship claimed is interpreted to mean that temperature is an independent variable and rainfall is a dependent variable, this is not taught by Perondi but rather by Cong.
Cong teaches (page 2):

    PNG
    media_image6.png
    408
    732
    media_image6.png
    Greyscale

Cong teaches using existing weather data (as taught by Perondi) in order to apply a copula method in order to better understand the relationship between rainfall and temperature.  As Cong notes:

    PNG
    media_image7.png
    241
    738
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sood/Perondi/Gunzenhauser with the teachings of Cong, regarding using a mathematical model which takes weather (including temperature and precipitation or rainfall) information into account in modelling conditions for managing agriculture to have included the copula approach as taught by Cong because it would have provided the benefit of improving agriculture for a number of reasons.
First, it would better enable agriculture managers to effectively manage crop production given the complex relationships between the temperature and rainfall needed by crops as detailed in the phenology models of Perondi.  Temperature and water requirements for plants vary depending on where they are in their growth cycle.  Being better able to understand this 
Secondly, it would improve the forecasting for adverse weather events such as storms or frost (frost is related to both temperature and moisture content in the air – frost occurs when temperature drops occur such that precipitated water or rainfall (i.e. dew) freezes on plants).  Knowing this in advance would help managers mitigate this effect by, for example, by deferring planting until a frost risk had passed.
Third it would make long term planning for particular fields more effective to match the known temperature/rainfall characteristics of those fields with the particular crops best suited for those fields.  Given that microclimates for different fields vary, even within a regional geography, this could significantly boost crop yields by matching different fields best suited to different crops.
Additionally, given that the system of Perondi is performing mathematical calculations in its modelling and simulation, there is a reasonable expectation of success in programming the additional modelling approach of Cong into this system in order to provide the aforementioned improvements.
Regarding Claim 11. Sood/Perondi/Gunzenhauser/Cong further teaches: wherein determining the temperature threshold for the geographic space comprises determining an ambient temperature value that the model indicates has a related value of rainfall which meets a predetermined requirement. (See Perondi, Figure 2; Figure 2, the various phenology models combined with sensing/modelling regarding high/low temperatures and dry spells (i.e. a related value of rainfall is too low) which meets a predetermined requirement (see page 67 bottom 
Regarding Claim 12. Sood/Perondi/Gunzenhauser/Cong further teaches: wherein generating the model comprises: analyzing the obtained rainfall information and temperature information to determine a correlation between rainfall and ambient temperature for the geographic area; (See Perondi, pg. 67:
       
    PNG
    media_image8.png
    274
    751
    media_image8.png
    Greyscale

	The “model” level of the controller here provides the claimed correlation.
 determining one or more functions for describing the determined correlation between rainfall and ambient temperature for the geographic area; and (See Perondi, pg. 67; 

    PNG
    media_image9.png
    155
    754
    media_image9.png
    Greyscale

The phenology simulation defines the relationships between the weather data and the phenology model for the particular crop.  
generating the model representing a relationship between rainfall and ambient temperature for the geographic area, based on the one or more functions. (See Perondi, pg. 68; 

    PNG
    media_image10.png
    249
    754
    media_image10.png
    Greyscale

So for a given field, the system accesses the models for that particular crop and weather data for that field to generate a model that represents the relationships between weather and temperature for that field (among other variables).
Regarding Claim 13. Sood/Perondi/Gunzenhauser/Cong further teaches: wherein analyzing the obtained rainfall information and temperature information comprises processing the obtained rainfall information and temperature information with one or more machine learning algorithms to determine the correlation between rainfall and ambient temperature for the geographic area. (See Perondi, pg. 67; the probabilistic models (equations 1, 2 and 3) which model the relationships are broadly interpreted to be machine learning in that they are fitting a mathematical model to a set of data).
Regarding Claim 14. Sood/Perondi/Gunzenhauser/Cong further teaches: further comprising: obtaining information indicative of a detected ambient temperature for the geographic space; and (See Perondi, pg. 68 column 1 top; – the system obtains weather information (i.e. information indicative of a detected ambient temperature)
detecting a crop planting or production condition for the geographical space, based on the detected ambient temperature for the geographic space and the temperature threshold. (See Perondi, Page 67 column 2 bottom; – the model uses phenology models which, in view of weather conditions (detected ambient temperature), determines crop phenology stages, e.g. for planting based on the temperature and threshold (see also Figure 5 which shows various .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624